UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2382



KAREN    MARLENE     THOMPSON,    Representing
claimants: Verle Adams Thompson, Lula Hames
Adams, Mattie Louise Adams, William/Willis
Joshua Adams, Mittie Adams Cox, Broadus L.
Cox, Guy Frederick Chesney, Edna Mildred Adams
Chesney, Floyd Earle McAbee, and Martha Jean
Chesney McAbee Barnett,

                                    Party in Interest - Appellant,


          and


HAROLD MITCHELL, individually and on behalf of
all others similarly situated; GERALD JONES,
individually and on behalf of all others
similarly   situated;   MARY    ANN   EDWARDS,
individually and on behalf of all others
similarly situated; WILLIAM N. EPPS, JR.,
Guardian ad Litem,

                                                      Plaintiffs,

          versus


IMC GLOBAL INC, formerly known as IMC
Fertilizer Group Inc., formerly known as IMC
Fertilizer    Inc.,    formerly   known    as
International     Minerals    and    Chemical
Corporation; IMC GLOBAL OPERATIONS INC.,
formerly known as IMC Fertilizer Group Inc.,
formerly known as IMC Fertilizer Inc.,
formerly known as International Minerals and
Chemical Corporation,

                                           Defendants - Appellees,
          versus


RONNIE FOWLER; JAMES H. WATSON; JOYCE MCGILL;
RANDY GRIFFIN; ROBERT L. MILLER; BRENDA A.
MCABEE; NAMON M. DAWKINS; ROSE L. FERNANDIS;
JAROB BLACK; KENNETH E. MORROW; LEROY ARTISON;
MARY C. SMITH; HENRY D. SMITH; BARBARA J.
BROWN;   WILLIAM    STALNAKER;    JEFFREY   S.
SATTERFIELD; BARBARA MIDDLETON; TYRONE KEITH
WIGGINS; TIMOTHY DARRELL WIGGINS; LOUISE
DAWKINS LITTLEJOHN; CYNTHIA DENISE MOORE;
LUCILLE FOSTER MOORE; SHARON DOGAN; HATTIE E.
BYRD; REGINALD SHELTON; VERLE ADAMS THOMPSON;
LULA HAMES ADAMS; MATTIE LOUISE ADAMS;
WILLIAM/WILLIS JOSHUA ADAMS; MITTIE ADAMS COX;
BROADUS L. COX; GUY FREDERICK CHESNEY; EDNA
MILDRED ADAMS CHESNEY; FLOYD EARLE MCABEE;
MARY K. GARREN; EVELYN B. ARTISON-MOORE;
CORA P. WHEELING; ANNETTE BETSILL; DIANNE P.
MCGILL; SHEENA IRENE FOSTER; ROSE MARIE FOSTER
YOUNG; LOSSIE JACKSON; NORWOOD FOWLER; SHIRLEY
FOWLER; ERNEST KEENON; PATRICIA D. FOWLER;
CODY A. FOWLER; CAROL HUMPHRIES BLAND;
CHARLES E. HUITT; ROBERT EARL FOSTER; JANICE
LEE FOSTER; GERALD COX; DOROTHY TAYLOR MOSS;
BETTY J. COX; TIJUANNA BATES; ONEAL EDWARDS;
JERRY HARRISON; VICKI SMITH; WILLIE BATES;
CAROLYN EVANS; TIMOTHY L. EVANS; ANGELA M.
WHITT; CRYSTAL MOCKABEE; JOHN L. BOBO; JAMES
WILLIAM CALDWELL; HATTIE F. YOUNG; CARNELL
FLOYD; MELVIN BIVINGS; DOROTHY E. BENSON;
DAVID B. JENNINGS, SR.; MATTIE L. PHILSON;
DEBRA REEDER; BRYON ONEAL FOSTER; CHERYL
ELIZABETH ROBINSON; MARY L. HENDERSON; RAYMOND
MACHEN; RAMONA N. WILLIAMS; SYLVIA QUINN;
STEPHANIE S. THROWER; PATRICIA A. ROBINSON;
TONYA R. FOSTER; DARLENE BOBO ANDREWS; HERRY
ANDREWS; BOBBY ANDREWS; HYCINTH ANDREWS;
MARLON ANDREWS; AMBERIA WILLIAMS; CEDRICK L.
RIDGEWAY; JUAN CARLON MILLER; TYRIAN DEONTE
CARTER; TIFFANY M. CARSON; TAMMY M. KELEY;
ANSEL R. MESSICK; CAROLYN M JUSTICE; MARY E.
STEPHEN; ALTON L. WATERS, SR.; EDZEMA A.
MONTGOMERY;    GENEVIEVE   FULLER    ROBINSON;
LILLIE B. FULLER; JOHNNIE MAE FULLER; KRISTIE
KELLY; GLORIA WIGGLETON; MARISA DARLETTE
DAVIS; CAROL G. MEDLEY; EDWIN K. LONG; RUTH

                    - 2 -
REEDER; MARY N. REEDER; DORA N. REEDER;
JOHN E. REEDER; JERRY REEDER; KIZZY SMITH;
JACQELYN FOSTER; THOMAS LAMONT FERGUSON;
ERNEST WINN; ANGELA ROGERS JACQUES; DARRELL L.
MITCHELL; PETUNIA P. LEAK; ROBERT CATES HAYES;
PAUL L. SCOTT; TERANCE GAULT; JOHN MILLER;
CHARLES EDWARD HUNTER; JAMES W. CALDWELL;
VERONICA WOODRUFF; DENISE L. MARTIN; YVONDA L.
WRIGHT; MARTHA JEAN CHESNEY MCABEE BARNETT,
individual claim of; ERIC A. MEANS; KELVIN
GAULT; MARILYN THOMAS; GARY L. WALKER; STANLEY
JETER; ANNETTE SHACK,

                                                 Parties in Interest.



                            No. 03-2392



ANNETTE SHACK,

                                   Party in Interest - Appellant,


          and


HAROLD MITCHELL, individually and on behalf of
all others similarly situated; GERALD JONES,
individually and on behalf of all others
similarly   situated;   MARY    ANN   EDWARDS,
individually and on behalf of all others
similarly situated; WILLIAM N. EPPS, JR.,
Guardian ad Litem,

                                                         Plaintiffs,

          versus


IMC GLOBAL INC, formerly known as IMC
Fertilizer Group Inc, formerly known as IMC
Fertilizer    Inc,    formerly     known    as
International     Minerals    and     Chemical
Corporation;   IMC  GLOBAL   OPERATIONS   INC,
formerly known as IMC Fertilizer Group Inc,

                    - 3 -
formerly known as IMC Fertilizer Inc, formerly
known as International Minerals and Chemical
Corporation,

                                          Defendants - Appellees,


          versus


RONNIE FOWLER; JAMES H. WATSON; JOYCE MCGILL;
RANDY GRIFFIN; ROBERT L. MILLER; BRENDA A.
MCABEE; NAMON M. DAWKINS; ROSE L. FERNANDIS;
JAROB BLACK; KENNETH E. MORROW; LEROY ARTISON;
MARY C. SMITH; HENRY D. SMITH; BARBARA J.
BROWN;   WILLIAM    STALNAKER;    JEFFREY   S.
SATTERFIELD; BARBARA MIDDLETON; TYRONE KEITH
WIGGINS; TIMOTHY DARRELL WIGGINS; LOUISE
DAWKINS LITTLEJOHN; CYNTHIA DENISE MOORE;
LUCILLE FOSTER MOORE; SHARON DOGAN; HATTIE E.
BYRD; REGINALD SHELTON; VERLE ADAMS THOMPSON;
LULA HAMES ADAMS; MATTIE LOUISE ADAMS;
WILLIAM/WILLIS JOSHUA ADAMS; MITTIE ADAMS COX;
BROADUS L. COX; GUY FREDERICK CHESNEY; EDNA
MILDRED ADAMS CHESNEY; FLOYD EARLE MCABEE;
MARY K. GARREN; EVELYN B. ARTISON-MOORE;
CORA P. WHEELING; ANNETTE BETSILL; DIANNE P.
MCGILL; SHEENA IRENE FOSTER; ROSE MARIE FOSTER
YOUNG; LOSSIE JACKSON; NORWOOD FOWLER; SHIRLEY
FOWLER; ERNEST KEENON; PATRICIA D. FOWLER;
CODY A. FOWLER; CAROL HUMPHRIES BLAND;
CHARLES E. HUITT; ROBERT EARL FOSTER; JANICE
LEE FOSTER; GERALD COX; DOROTHY TAYLOR MOSS;
BETTY J. COX; TIJUANNA BATES; ONEAL EDWARDS;
JERRY HARRISON; VICKI SMITH; WILLIE BATES;
CAROLYN EVANS; TIMOTHY L. EVANS; ANGELA M.
WHITT; CRYSTAL MOCKABEE; JOHN L. BOBO;
VERONICA WOODRUFF; JAMES WILLIAM CALDWELL;
HATTIE F. YOUNG; CARNELL FLOYD; MELVIN
BIVINGS; DOROTHY E. BENSON; DAVID B. JENNINGS,
SR.; MATTIE L. PHILSON; DEBRA REEDER; BRYON
ONEAL FOSTER; CHERYL ELIZABETH ROBINSON;
MARY L. HENDERSON; RAYMOND MACHEN; RAMONA N.
WILLIAMS; SYLVIA QUINN; STEPHANIE S. THROWER;
PATRICIA A. ROBINSON; TONYA R. FOSTER; DARLENE
BOBO ANDREWS; HERRY ANDREWS; BOBBY ANDREWS;
HYCINTH ANDREWS; MARLON ANDREWS; AMBERIA
WILLIAMS; CEDRICK L. RIDGEWAY; JUAN CARLON

                    - 4 -
MILLER; TYRIAN DEONTE CARTER; TIFFANY M.
CARSON; TAMMY M. KELEY; ANSEL R. MESSICK;
CAROLYN M. JUSTICE; MARY E. STEPHEN; ALTON L.
WATERS, SR.; EDZEMA A. MONTGOMERY; GENEVIEVE
FULLER ROBINSON; LILLIE B. FULLER; JOHNNIE MAE
FULLER; KRISTIE KELLY; GLORIA WIGGLETON;
MARISA DARLETTE DAVIS; CAROL G. MEDLEY;
EDWIN K. LONG; RUTH REEDER; MARY N. REEDER;
DORA N. REEDER; JOHN E. REEDER; JERRY REEDER;
KIZZY SMITH; JACQELYN FOSTER; THOMAS LAMONT
FERGUSON; ERNEST WINN; ANGELA ROGERS JACQUES;
DARRELL L. MITCHELL; PETUNIA P. LEAK; ROBERT
CATES HAYES; PAUL L. SCOTT; TERANCE GAULT;
JOHN MILLER; CHARLES EDWARD HUNTER; JAMES W.
CALDWELL; DENISE L. MARTIN; YVONDA L. WRIGHT;
MARTHA JEAN CHESNEY MCABEE BARNETT, individual
claim of; ERIC A. MEANS; KELVIN GAULT; MARILYN
THOMAS;   GARY   L.  WALKER;   KAREN   MARLENE
THOMPSON, Representing claimants: Verle Adams
Thompson, Lula Hames Adams, Mattie Louise
Adams, William/Willis Joshua Adams, Mittie
Adams Cox, Broadus L. Cox, Guy Frederick
Chesney, Edna Mildred Adams Chesney, Floyd
Earle McAbee, and Martha Jean Chesney McAbee
Barnett; STANLEY JETER,

                                               Parties in Interest.



Appeals from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CA-02-3608-13AK-7)


Submitted:   August 20, 2004            Decided:   October 6, 2004


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.




                               - 5 -
Karen Marlene Thompson, Annette Shack, Appellants Pro Se.
Beattie B. Ashmore, PRICE, PASCHAL & ASHMORE, PA, Greenville, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 6 -
PER CURIAM:

            In these consolidated appeals, Karen Marlene Thompson and

Annette Shack seek to appeal from the order of the district court

denying their objections to the settlement of a class action

lawsuit.

            In case number 03-2392, we dismiss Shack’s appeal for

lack of jurisdiction because her notice of appeal was not timely

filed.     Parties are accorded thirty days after entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).        This appeal period is

“mandatory and jurisdictional.” Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).     The district court’s order

was entered on the docket on October 7, 2003.      Shack’s notice of

appeal was filed on November 7, 2003, one day beyond the appeal

period.    Because Shack failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss Shack’s appeal.

            In case number 03-2382, we dismiss Thompson’s appeal

because she may not represent other members of the class as a pro

se litigant.*   See Oxendine v. Williams, 509 F.2d 1405, 1407 (4th


     *
      Thompson did not seek to raise any claims on her own behalf.

                                - 7 -
Cir. 1975).   Because Thompson is not an attorney, she may not

represent other parties to the proceeding.

          The motion to expedite consideration of the appeals is

denied as moot.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 8 -